Citation Nr: 0535243	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from April 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.                 

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


FINDING OF FACT

The appellant's currently diagnosed psoriasis is related to 
his period of active military service.  


CONCLUSION OF LAW

Psoriasis was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).      


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, given that 
the Board's decision below amounts to a grant of the benefits 
sought by the appellant on appeal, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran are to be avoided).  Under the 
circumstances in this case, the Board concludes that, if 
there has been any noncompliance with the VCAA, such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  


II.  Factual Background

The appellant's service medical records show that on January 
7, 1946, the appellant was treated for a skin eruption.  At 
that time, it was noted that according to the appellant, a 
rash had appeared that morning.  Upon physical examination, 
it was reported that the appellant had "ongioneurotic 
edema" over the lower trunk, upper thighs, and arms.  The 
diagnosis was urticaria.  The records reflect that on January 
8, 1946, it was indicated that the appellant's urticaria had 
disappeared.  In April 1946, the appellant underwent a 
separation examination.  At that time, his skin, hair, and 
glands were clinically evaluated as "normal."       

In April 1956, the RO received a VA Record of Hospitalization 
(VA Form 10-2593), dated in March 1956.  The hospitalization 
record reflects that in March 1956, the appellant was 
hospitalized for 15 days for generalized extensive psoriasis, 
acute.     

In April 2002, the appellant filed a claim for service 
connection for a skin disorder.  Specifically, the appellant 
stated that his "crotch/groin area [was] red and itchy."  

In April 2002, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Iowa City, from November 
1997 to June 2001.  The records show intermittent treatment 
for skin disorders, variously diagnosed as intertrigo, 
seborrheic keratoses, seborrheic dermatitis, psoriasis, basal 
cell carcinoma of the left shoulder, and actinic keratosis of 
the left ear.  The records show that in January 2001, the 
appellant underwent a follow-up evaluation due to a history 
of squamous and basal cell carcinomas.  It was noted that the 
appellant also had a history of mild psoriasis of the left 
scalp above the ear and right ear.  The appellant presented 
himself with an itchy rash, bilaterally, in the groin area.  
Upon physical examination, an erythematous crusty rash was 
present on the appellant's forehead, nose, and cheeks.  There 
were 4 areas of actinic keratosis on the arms, and a 4 
centimeter (cm.) by 4 cm. red scaly plaque, with well defined 
borders, was present at the left parietal scalp.  A 2.5 cm. 
by 4 cm. red scaly plaque, with well-defined borders, was 
present over the right shin.  The groin area revealed 
bilateral erythematous patch.  The diagnoses were the 
following: (1) sebopsoriasis, (2) intertrigo, (3) psoriasis, 
(4) actinic keratoses, and (5) history of multiple "NMSC," 
last basal cell carcinoma of the left shoulder in August 
2000.       

In May 2002, the appellant underwent a VA examination.  At 
that time, the examiner noted that a review of the 
appellant's service medical records showed evaluation for an 
urticarial rash on one occasion, but no other skin disorders 
were found in the records.  The examiner indicated that 
according to the appellant, the onset of his psoriasis was in 
approximately 1955.  The examiner noted that although 
previously, the appellant's psoriasis involved large areas of 
the skin, it had been treated and now primarily involved the 
skin over the right patella.  According to the examiner, the 
appellant also complained of having some mild psoriasis of 
the scalp, but that that was controlled with coal tar 
shampoo.  The appellant also had a history of seborrheic 
dermatitis treated with hydrocortisone cream, previous basal 
cell carcinoma of the right face resected with Mohs procedure 
in 1999, and another one on the right ear helix.  The 
appellant further had a squamous cell carcinoma resected from 
his neck, date unknown.  According to the examiner, the 
appellant's primary complaint was intertrigo.     

Upon physical examination, there was a 6 by 4 erythematous, 
scaly eruption over the right patella consistent with 
psoriasis vulgaris.  No notable psoriatic plaques over the 
scalp.  There was significant seborrheic dermatitis involving 
the nasal labial folds, bilaterally, also over the glabella.  
No evidence of recurrent basal cell carcinomas or squamous 
cell carcinomas, scattered seborrheic keratosis.  Examination 
of the groin revealed very mild intertrigo primarily in the 
left groin, with some slightly scattered satellite erythema, 
slightly distal to the right groin.  No scaling or crusting 
was noted.  The diagnoses were the following: (1) psoriasis, 
(2) seborrheic dermatitis, (3) intertrigo, most likely a 
tinea cruris, (4) basal cell carcinoma, status post resection 
times two without evidence of recurrence, and (5) squamous 
cell carcinoma, status post resection without evidence of 
recurrence.      

In August 2002, the examiner from the appellant's May 2002 VA 
examination provided an addendum to the May 2002 VA 
examination report.  In the addendum, the examiner opined 
that the appellant's currently diagnosed psoriasis, 
seborrheic dermatitis, intertrigo/tinea cruris, and 
previously diagnosed basal cell and squamous cell carcinomas 
were less likely than not a consequence or continuation of 
the urticaria diagnosed in January 1946.     

In December 2004, the appellant testified at a 
videoconference hearing before the Board.  At that time, the 
appellant testified that while he was in the military, he was 
stationed in the Admiralty Island and the Philippines where 
it was damp and rained all of the time.  The appellant stated 
that due to the constant moisture, he developed "jungle rot 
in [his] crotch."  He noted that he also developed hives.  
According to the appellant, after his discharge, he continued 
to experience skin problems, including jungle rot, and he 
sought treatment from a private physician from 1946 to 1954.  
The appellant reported that in 1954, his physician diagnosed 
him with psoriasis and sent him to the Veterans Hospital in 
Iowa City.  He noted that he was hospitalized for two and a 
half weeks.  According to the appellant, after his release 
from the hospital, he continued to receive treatment for his 
skin problems from the Iowa City VAMC.  He indicated that a 
VA dermatologist found cancerous moles on his nose, neck, and 
ear.  The appellant stated that at present, he was still 
receiving treatment for his skin problems from the Iowa City 
VAMC.  He testified that the private physician who treated 
him from 1946 to 1954 was deceased.      

By a December 2004 decision, the Board remanded this case.  
In the remand decision, the Board, among other things, 
requested that the RO obtain inpatient and outpatient 
treatment records from the Iowa City VAMC, from 1954 to the 
present.   

In December 2004, the RO received a Hospital Summary from the 
Iowa City VA Hospital, dated in March 1956, and Iowa City 
VAMC outpatient treatment records, from July 1982 to August 
2002.  The March 1956 VA Hospital Summary shows that the 
appellant was hospitalized for 15 days in March 1956 for 
psoriasis.  In the summary, it was noted that according to 
the appellant, he had his first outbreak of psoriasis in 
1944, while he was in the military.  The appellant indicated 
that at that time, he only noticed it on his scalp.  
According to the appellant, after his initial outbreak, he 
continued to experience intermittent outbreaks.  The physical 
examination showed that the appellant had extensive psoriasis 
involving heavily the torso, both anteriorly and posteriorly, 
extending up "onto the face in areas, also the scalp, the 
lower extremities, [and] the upper halve of same."  There 
was also some involvement of the skin of the arms.  Upon the 
appellant's discharge, the diagnosis was generalized 
extensive psoriasis, acute, treated, improved.  

The Iowa City VAMC outpatient treatment records show that in 
July 1982, the appellant was treated for psoriasis.  At that 
time, it was noted that the appellant had a "history onset 
psoriasis 1957 responsive to coal therapy, with exacerbations 
intermittently over the years."  The physical examination 
showed plaque-like erythematous lesions over the knees, 
elbows, mid genitals, with much scaling.  The diagnosis was 
psoriasis, mild.  The remaining records show intermittent 
treatment for skin disorders, to include psoriasis.    

In December 2004, the appellant submitted lay statements from 
his wife, brother, sister, and a friend in support of his 
contention that he currently had a skin disorder which was 
related to his period of active military service.  In the lay 
statement from the appellant's wife, his wife noted that she 
and the appellant had been married since 1953, and that he 
had had an intermittent skin disorder "off and on for our 
entire married life."  

In February 2005, the RO received RO received additional 
outpatient treatment records from the Iowa City VAMC, from 
August 2002 to September 2004.  The records show intermittent 
treatment for various skin disorders, to include psoriasis.   
  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997). 

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for psoriasis is 
warranted.  In this case, the appellant contends that while 
he was in the military, he developed a chronic skin disorder.  
Specifically, the appellant maintains that during service, 
the skin in his groin area became "red and itchy."  He 
noted that following his discharge, he continued to 
experience a skin disorder, especially in his groin area.  
The appellant is competent to describe the symptoms that he 
experienced both during and after service.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  In addition, the 
evidence of record essentially supports the appellant's 
contentions.  The appellant's service medical records show 
that in January 1946, the appellant was treated for 
urticaria, which was located over his lower trunk, upper 
thighs, and arms.  Moreover, although the evidence of record 
does not show that the appellant was treated for skin 
problems until he was hospitalized for 15 days in March 1956 
for psoriasis, approximately 10 years following the 
appellant's separation from the military, the March 1956 VA 
Hospital Summary shows that at that time, the appellant noted 
that his first outbreak of psoriasis was during service, and 
that he had had intermittent outbreaks since that time.  The 
Board further observes that although the appellant's 
diagnosis during service was different from his March 1956 
hospitalization diagnosis (urticaria and psoriasis, 
respectively), the locations of the skin problems overlapped; 
in January 1946, the appellant's urticaria was found on his 
lower trunk, upper thighs, and arms, and in March 1956, the 
appellant's psoriasis was found on his torso, lower 
extremities, and face.  Thus, it appears that the appellant's 
skin symptomatology was originally diagnosed as urticaria, 
and was later diagnosed as psoriasis.  In addition, post-
service continuity of symptomatology is further evidenced by 
the fact that the appellant continued to receive intermittent 
treatment for his diagnosed psoriasis, including psoriasis in 
the groin area, and is currently diagnosed with psoriasis.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this 
case, the Board recognizes that the examiner from the 
appellant's May 2002 VA examination opined that the 
appellant's currently diagnosed psoriasis, seborrheic 
dermatitis, intertrigo/tinea cruris, and previously diagnosed 
basal cell and squamous cell carcinomas were less likely than 
not a consequence or continuation of the urticaria diagnosed 
in January 1946.  However, in light of the above evidence 
showing treatment during service of a skin disorder, and 
evidence showing that the appellant continued to experience 
the same symptoms of his skin disorder and was eventually 
diagnosed with psoriasis, the Board finds that this is 
sufficient evidence to show evidence of current disability 
and a relationship of such disability to service.  See 
Hampton v. Gober, 10 Vet. App. 481, 482 (1997).  The evidence 
of record establishes a continuity of symptomatology after 
service as required by 38 C.F.R. § 3.303(b), and, 
accordingly, the Board finds that the evidence for and 
against the appellant's claim for service connection for 
psoriasis is in a state of relative equipoise.  In such a 
case, the benefit of the doubt has to be considered, as there 
is an approximate balance of positive and negative evidence 
regarding the merits of this issue.  See Gilbert, 1 Vet. App. 
at 55.  With reasonable doubt resolved in the appellant's 
favor, entitlement to service connection for psoriasis is 
warranted.      

The Board recognizes that the appellant has been diagnosed 
with numerous skin disorders other than psoriasis, to include 
seborrheic dermatitis, intertrigo/tinea cruris, and basal 
cell and squamous cell carcinomas.  There is no evidence of 
record which shows that these skin disorders are related to 
the appellant's period of active military service.  However, 
in regard to the appellant's diagnosed psoriasis, given the 
appellant's credible testimony, lay statements submitted in 
support of his claim, and medical evidence reflecting a 
continuity of symptomatology after service, the Board 
consequently finds that the evidence regarding a link between 
current disability and military service is in relative 
equipoise.  As noted above, with resolution of doubt in the 
appellant's favor, it may be concluded that the appellant's 
currently diagnosed psoriasis is attributable to active 
military service, and that service connection for such 
disability is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).


ORDER

Entitlement to service connection for psoriasis is granted.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


